 1   CHRISTOPHER P. BURKE, ESQ.                                         ECF Filed on 10/15/2018
     Nevada Bar No.: 004093
 2   attycburke@charter.net
     702 Plumas Street
 3   Reno, Nevada 89509
     (775) 333-9277
 4   and
 5   Scott C. Borison, Esq.
     Legg Law Firm LLP
 6   borison@legglaw.com
     1900 S. Norfolk St., Suite 350
 7   San Mateo, CA 94403
     (301) 620-1016
 8   Attorneys for Plaintiff
     Sean David Bakos
 9
10                              UNITED STATES DISTRICT COURT
11                              FOR THE DISTRICT OF NEVADA

12
     Sean David Bakos, individually and on      Case No.: 3:17-cv-00134-MMD-WGC
13
     behalf of others similarly situated,
14
                   Plaintiff,
15
     v.                                         THIRD STIPULATION AND [PROPOSED]
16
                                                ORDER TO EXTEND DEADLINE FOR
17                                              THE PLAINTIFF TO RESPOND TO TD
     TD Bank N.A.                               BANK N.A. MOTION TO DISMISS
18               Defendant.                     AMENDED COMPLAINT (DKT.#50)
19
20
            COMES NOW, Plaintiff, Sean David Bakos (“Bakos”), and Defendant, TD Bank N.A..
21
     (“TD Bank”), by and through their respective counsels of record in the above-captioned
22
     matter, and hereby file this Third Stipulation and agreement, pursuant to LR 7-1, as follows:
23
                   1.     Plaintiffs Response or Opposition to Defendants Motion to Dismiss
24
     Amended Complaint (Dkt.#50), was due on September 10, 2018. That was extended by
25
     stipulation of the parties until September 24, 2018 (Dkt. #52).
26
            2.     The parties filed a second stipulation to extend Plaintiffs time to Response or
27
28

                                                   1
 1   Oppose Motion to Dismiss Amended Complaint (Dkt.# 50), until October 16, 2018 (Dkt.
 2   #54).
 3           3.    The Parties are entering into this third stipulation in good faith and not for
 4   purposes of delay, as they are working on settling the matter and are just reviewing the terms.
 5           IT IS HEREBY STIPULATED THAT:
 6           4.    The deadline for Bakos to oppose to Defendants Motion to Dismiss Amended
 7   Complaint, is hereby extended to October 31, 2018.
 8
 9   Dated: October 15, 2018                            Dated: October 15, 2018
10   Christopher P. Burke, Esq.                         Duane Morris, LLP
11
12   By: /s/ Christopher P. Burke. Esq.                 By: /s/ Tyson E. Hafen
        Christopher P. Burke, Esq.                         Tyson E. Hafen (SBN 13139)
13      Nevada Bar No. 004093                              100 N. City Parkway, Suite 1560
        attycburke@charter.net                             Las Vegas, NV 89106
14      702 Plumas St.                                     (702) 868-2600
        Reno, Nevada 89509                                 tehafen@duanemorris.com
15      (775) 333-9277                                     Attorneys for Defendant
16
     By: /s/ Scott C. Borison, Esq.
17      Scott C. Borison, Esq.
        Legg Law Firm LLP
18      borison@legglaw.com
        1900 S. Norfolk St., Suite 350
19      San Mateo, CA 94403
        (301) 620-1016
20      Attorneys for Plaintiff
21
                                               ORDER
22
             IT IS SO ORDERED.
23
24
                                                        US DISTRICT JUDGE
25
26
27                                                      DATED: October 15, 2018
28

                                                   2
